[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     ________________________                  FILED
                                                      U.S. COURT OF APPEALS
                            No. 10-14346                ELEVENTH CIRCUIT
                                                            MAY 20, 2011
                        Non-Argument Calendar
                                                             JOHN LEY
                      ________________________
                                                              CLERK

                D.C. Docket No. 6:09-cv-00840-GAP-GJK

PATRICIA ELWOOD,

                                                    Plaintiff-Appellant,

                                 versus

AT&T, INC.

                                                    Defendant,

SEDGWICK CLAIMS MANAGEMENT SERVICES, INC.,
AT&T UMBRELLA BENEFIT PLAN NO. 1 - AT&T
DISABILITY INCOME PROGRAM,

                                                    Defendants-Appellees.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________
                             (May 20, 2011)

Before EDMONDSON, PRYOR and COX, Circuit Judges.

PER CURIAM:
      Patricia Elwood filed this action seeking recovery of short-term disability

benefits and long-term disability benefits under an employee welfare benefit plan

governed by ERISA. See 29 U.S.C. § 1132(a)(1)(B).

      The district court granted the Defendants' motion for summary judgment,

having concluded, after review, that the claims administrator's decision to terminate

short-term disability benefits was not "wrong," i.e., one the court disagreed with.

Elwood appeals.

      Elwood argues that the district court erred because: (1) the weight of the

evidence was that the claims administrator's decision was not only wrong, but

arbitrary and capricious; and (2) the claims administrator's decision was arbitrary and

capricious because of its failure to have the claim reviewed by a neuropsychologist,

contrary to ERISA regulations, and in disregard of its own peer reviewer.

      Having carefully considered the matter, we find no error. Th e district court's

order on summary judgment (R. 39) addresses the arguments now made on appeal,

and rejects them. We find no error in either the district court's analysis of these

arguments or its decision to reject them.

      AFFIRMED.




                                            2